Judgment unanimously affirmed, without costs. Memorandum: In this article 78 proceeding petitioners seek removal of the special prosecutor appointed to conduct a Grand Jury investigation of the 1971 Attica prisoner uprising. They have neither made a showing of private injury to themselves sufficient to give them standing to bring this proceeding (Matter of Donohue v. Cornelius, 17 N Y 2d 390; St. Clair v. Yonkers Raceway, 13 N Y 2d 72; Schieffelin v. Komfort, 212 N. Y. 520) nor presented a question of such broad public interest as to allow them to bring this proceeding on behalf of the taxpayers and citizens of the State. (Matter of Adirondack League Club v. Board of Black Riv. Regulating Dist., *758301 N. Y. 219; People ex rel. Pumpyansky v. Keating, 168 N. Y. 390.) (Appeal from judgment of Wyoming Special Term dismissing petition in article 78 proceeding.) Present — Del Vecchio, J. P., Witmer, Moule and Henry, JJ.